     Case 2:20-cv-00861-TLN-DB Document 13 Filed 10/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    ANTOINE DESHAWN BARNES,                           No. 2:20-cv-00861-TLN-DB
12                         Plaintiff,
13           v.                                         ORDER
14    DIRECTOR, CALIFORNIA
      DEPARTMENT OF CORRECTIONS, et
15    al.,
16                         Defendants.
17

18          Plaintiff Antoine Deshawn Barnes (“Plaintiff”), a state prisoner proceeding pro se, has

19   filed this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a

20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On July 1, 2020, the magistrate judge filed findings and recommendations herein which

22   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

23   and recommendations were to be filed within thirty days. (ECF No. 6.) Plaintiff has filed

24   objections to the findings and recommendations. (ECF No. 8.)

25          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

26   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

27   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983); see also 28

28   U.S.C. § 636(b)(1).
                                                       1
     Case 2:20-cv-00861-TLN-DB Document 13 Filed 10/29/20 Page 2 of 2


 1

 2           Having carefully reviewed the entire file, the Court finds the findings and

 3   recommendations to be supported by the record and by proper analysis.

 4           Accordingly, IT IS HEREBY ORDERED that:

 5           1. The findings and recommendations filed July 1, 2020 (ECF No. 6), are ADOPTED IN

 6   FULL;

 7           2. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is DENIED;

 8           3. Plaintiff’s complaint (ECF No. 1) is DISMISSED without leave to amend; and

 9           4. Plaintiff’s motion for immediate release (ECF No. 5) is DENIED.

10           IT IS SO ORDERED.

11   DATED: October 28, 2020

12

13

14                                                            Troy L. Nunley
                                                              United States District Judge
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
